                    Case 19-10289-LSS         Doc 2444        Filed 10/30/20             Page 1 of 8
Amy C. Quartarolo                                                           355 South Grand Avenue, Suite 100
Direct Dial: +1.213.891.8966                                                Los Angeles, California 90071-1560
Amy.Quartarolo@lw.com                                                       Tel: +1.213.485.1234 Fax: +1.213.891.8763
                                                                            www.lw.com

                                                                            FIRM / AFFILIATE OFFICES
                                                                            Beijing         Moscow
                                                                            Boston          Munich
                                                                            Brussels        New York
                                                                            Century City    Orange County
                                                                            Chicago         Paris
                                                                            Dubai           Riyadh
                                                                            Düsseldorf      San Diego
October 30, 2020
                                                                            Frankfurt       San Francisco
                                                                            Hamburg         Seoul
                                                                            Hong Kong       Shanghai
BY CM/ECF AND ELECTRONIC MAIL                                               Houston         Silicon Valley
                                                                            London          Singapore
                                                                            Los Angeles     Tokyo
                                                                            Madrid          Washington, D.C.
The Honorable Laurie Selber Silverstein                                     Milan
United States Bankruptcy Judge
United States Bankruptcy Court
For the District of Delaware
824 North Market Street, 6th Floor
Wilmington, Delaware 19801


           Re:        Imerys Talc America, Inc. et al., Case No. 19-10289 (LSS)


Dear Judge Silverstein:

       We write on behalf of the Debtors1 in response to the letter filed by Johnson & Johnson
and Johnson & Johnson Consumer Inc. (together, “J&J”) on October 23, 2020 [D.I. 2394]
regarding certain plan-related discovery disputes.

        As a preliminary matter, the Debtors must correct the record as to J&J’s erroneous
contention that the Debtors are “attempting to hide relevant data and information,” or any
suggestion that the Debtors have not been actively engaged in plan-related discovery. Over the
past several months, the Debtors have expended significant time and resources responding to a
multitude of plan-related discovery requests, producing thousands of pages of responsive
documents, and meeting and conferring with interested parties – including J&J. Indeed, with
respect to J&J alone, the Debtors have responded (without extension) to two separate sets of
written discovery served by J&J on June 8, 2020 and August 24, 2020, totaling 65 requests for
production. Moreover, the Debtors made their initial document production within one day of
serving responses, on July 9, 2020. And, plan-related written discovery has not been limited to
J&J. The Debtors also have responded to (i) requests for production (18 requests) and a set of
interrogatories (10 interrogatories) served by Cyprus on September 10, 2020; (ii) requests for



1
     Capitalized terms not otherwise defined herein shall have the meaning set forth in the Third Amended Joint
     Chapter 11 Plan of Reorganization of Imerys Talc America, Inc., and its Debtor Affiliates under Chapter 11 of
     the Bankruptcy Code [D.I. 2354] (the “Third Amended Plan”).



RLF1 24243581v.1
                   Case 19-10289-LSS           Doc 2444        Filed 10/30/20         Page 2 of 8
October 30, 2020
Page 2




production (41 requests) served by the Cyprus Historical Excess Insurers2 on July 15, 2020; and
(iii) requests for production (18 requests) served by the Certain Insurers3 on June 15, 2020.

        The Debtors’ collection, review and production of documents in response to the 142 plan-
related document requests served to date has been fulsome. Among the documents produced in
response to plan-related discovery are documents the Debtors provided informally to the Tort
Claimants’ Committee and the FCR during their due diligence process over the course of the
Chapter 11 Cases.4 In addition, the Debtors took steps to collect and produce responsive, non-
privileged plan-related negotiations between and among the Plan Proponents. This involved the
review of emails from selected custodians5 from the Petition Date through March 14, 2020.6 At
the request of J&J, the Debtors subsequently expanded their review for plan-related negotiations
to the pre-petition time period (September 1, 2018 through February 13, 2019) and produced any
additional responsive, non-privileged documents from that review. And, at J&J’s behest, the
Debtors ran additional searches across an expanded date range for communications between or
among the Debtors and certain consultants to the Plan Proponents (Ankura Consulting Group LLC,
Ducera Partners LLC and Ducera Securities LLC (together, “Ducera”) and Legal Analysis
Systems), again producing responsive, non-privileged documents from that review. The Debtors
also worked with their advisors (Alvarez & Marsal (“A&M”)) to collect and produce additional
documents that may have been provided directly by A&M to certain consultants to the Tort
Claimants’ Committee (Ducera and GlassRatner Advisory & Capital Group LLC) in connection




2
     The “Cyprus Historical Excess Insurers” are Columbia Casualty Company, Continental Casualty Company, the
     Continental Insurance Company, as successor to CNA Casualty of California and as successor in interest to certain
     insurance policies issued by Harbor Insurance Company, Lamorak Insurance Company (formerly known as
     OneBeacon America Insurance Company), as successor to Employers’ Surplus Lines Insurance Company,
     Stonewall Insurance Company (now known as Berkshire Hathaway Specialty Insurance Company), National
     Union Fire Insurance Company of Pittsburgh, Pa., and Lexington Insurance Company to the extent that they
     issued policies to Cyprus Mines Corporation prior to 1981.
3
     The “Certain Insurers” are Century Indemnity Company, Federal Insurance Company, Central National Insurance
     Company of Omaha, Certain Underwriters at Lloyd’s, London and Certain London Market Insurers, TIG
     Insurance Company, International Surplus Lines Insurance Company, Mt. McKinley Insurance Company,
     Fairmont Premier Insurance Company, Everest Reinsurance Company, and The North River Insurance Company.
4
     As discussed in further detail in Section A infra, the Debtors have withheld from production nine spreadsheets
     containing confidential settlement and claims data because claimants holding an interest in such information have
     declined to consent to their production to co-defendants such as J&J.
5
     The Debtors shared the search parameters they used with J&J, including the 37 search terms applied.
6
     The March 14, 2020 end date was selected because it is approximately one week after March 5, 2020, the date on
     which the Plan Proponents reached an agreement in principle on the key terms for a proposed plan of
     reorganization and global settlement, which are embodied in the Third Amended Plan. That final negotiated term
     sheet (which was produced by the Debtors in discovery) formed the framework for the plan-related documents,
     as filed. Once agreement in principle was reached, the common interest privilege protects from discovery further
     communications between and among the Plan Proponents related to the Plan. See, e.g., In re Tribune Co., No.
     08-13141 (KJC), 2011 WL 386827, at *4 (Bankr. D. Del. Feb. 3, 2011) (“Even though the DCL Plan Proponents’
     interests are not completely in accord, they share the common legal interest of obtaining approval of their
     settlement and confirmation of the DCL Plan, thereby resolving the legal disputes between and among them.”).

                                                          2
RLF1 24243581v.1
                   Case 19-10289-LSS            Doc 2444        Filed 10/30/20         Page 3 of 8
October 30, 2020
Page 3




with its due diligence process. Further, in connection with J&J’s second set of requests for
production, the Debtors also collected and produced certain insurance-related documents.

        It bears emphasizing that the Debtors’ collection, review and production of documents to
J&J did not occur in a vacuum, but was instead the result of a cooperative and iterative process,
involving numerous written exchanges and telephonic meet and confers with J&J over the past
several months. Contrary to J&J’s suggestion to the contrary, the Debtors have been nothing short
of transparent, cooperative and responsive with respect to J&J’s discovery requests.7

        To date, the Debtors have produced six volumes of plan-related discovery, which in total
contain over 7,000 documents comprising over 137,000 pages. In producing these documents, the
Debtors have not put quantity over quality as J&J’s letter asserts. Rather, the Debtors have made
a thorough and comprehensive effort to work with J&J (as well as the other parties seeking plan-
related discovery) to provide responsive, non-privileged documents and information to enable full
and fair plan-related discovery well in advance of the deadlines under the proposed confirmation
schedule. Contrary to J&J’s assertion that the Debtors are attempting “to stonewall discovery and
then run the clock out to confirmation,” the Debtors have responded to discovery in a timely
manner (and without extension) and have produced a substantial volume of information months
ahead of the anticipated confirmation hearing, now proposed for February 2021. Indeed, assuming
the confirmation hearing proceeds as scheduled, the Debtors will have been engaged in plan-
related discovery for an eight-month period leading up to the scheduled hearing. There can be no
complaint that there has not been adequate time for full and fair discovery.8

       With that important context, the Debtors address below the substance of the issues raised
by J&J to the extent they relate to the Debtors. Certain issues will be addressed by separate letter
submissions made on behalf of other Plan Proponents.




7
     In addition to diligently responding to J&J’s discovery requests, as discussed above, the Debtors have actively
     engaged in discovery in response to requests received from other interested parties. As with J&J, the Debtors
     have worked with these parties to address any issues raised and to narrow any disputes that may need to be raised
     with the Court.
8
     Even prior to receiving specific plan-related discovery requests, the Debtors received and responded to discovery
     from J&J that, while served in connection with other contested matters, actually sought plan-related information.
     In response to discovery served in connection with Debtors’ Motion for an Order Further Extending the Exclusive
     Periods Within Which to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 1534] (the “Exclusivity
     Motion”), the Debtors provided J&J with written information regarding the dates and participants in plan-related
     negotiations and further sat for a deposition on May 1, 2020 to address questions regarding plan-related
     discussions at the Court’s suggestion. J&J withdrew its objection to the Exclusivity Motion just hours after taking
     the deposition. In addition, in connection with J&J’s Motion Pursuant to 11 U.S.C. § 362(D)(1), Fed. R. Bankr.
     P. 4001, and Local Bankruptcy Rule 4001-1 for Entry of Order Modifying Automatic Stay to Permit J&J to Send
     Notice Assuming Defense of Certain Talc Claims and to Implement Talc Litigation Protocol [D.I. 1567], J&J
     served 22 requests for production, and sought a deposition on various topics, many of which related to the
     proposed plan. The Debtors produced documents to J&J on May 27, 2020, and J&J took a deposition of the
     Debtors’ witness on June 16, 2020.

                                                           3
RLF1 24243581v.1
                   Case 19-10289-LSS             Doc 2444        Filed 10/30/20          Page 4 of 8
October 30, 2020
Page 4




          A.        As discussed with J&J, the Debtors have a restricted ability to produce
                    confidential settlement and claims data.

         In response to certain of J&J’s requests for production, the Debtors identified 11
spreadsheets containing settlement and claims data from the underlying talc litigation. The
spreadsheets at issue contain varying levels of detail regarding confidential settlements in the
underlying tort actions, including amounts of individual settlements in anonymized form and
collective settlement amounts by law firm or case type, as well as detail regarding review and/or
assessment of lawsuits. The Debtors identified from the outset, in their responses and objections
to J&J’s first set of requests for production served on July 8, 2020, that they were withholding
these spreadsheets from production because they contain highly confidential information which,
if produced, would provide J&J—a co-defendant in the very cases to which this confidential
settlement information pertains—with an unfair litigation advantage. For that reason, among
others, claimants (as represented by the Tort Claimants’ Committee) objected to the Debtors’
production of this information to J&J. As the Debtors discussed with J&J on multiple calls, that
concern is particularly heightened here, where the same law firm that J&J has employed to
represent it in the Chapter 11 Cases also represents J&J in the vast majority of the underlying tort
actions. See Robert D. Mabe, Inc. v. Optum Rx, No. CV 3:17-1102, 2020 WL 4334976, at *5
(M.D. Pa. July 28, 2020) (“Because plaintiffs are admittedly in competition with defendant and
because plaintiffs’ counsel in this case is involved in other litigation and arbitration matters with
defendant involving hundreds of pharmacies, the court, once again, finds that the protective order
issued in this case is insufficient to protect against the competitive advantage that would be
afforded plaintiffs if the court were to allow the requested discovery. As such, the plaintiffs’
motion to compel discovery will be denied.”); see also Billy v. Peiper, No. 1:11-CV-1577, 2013
WL 4083657, at *8 (M.D. Pa. Aug. 13, 2013) (“Furthermore, having access to otherwise
confidential information from a previous representation could provide [plaintiff’s counsel]
advantages such as . . . what settlements to accept and what offers to reject, and innumerable other
uses. . . . It is, therefore, unfair to afford one side such an advantage.”) (internal quotation marks
and citations omitted).

        The Debtors asked J&J whether they could suggest any additional heightened protections
for such information that might alleviate these concerns (e.g., ensuring that the information would
not be shared with counsel who also actively litigates the underlying tort actions), but J&J refused
to offer or agree to any proposed workaround. Despite this refusal, the Debtors—in an effort to
move discovery forward—endeavored to work with counsel for the Tort Claimants’ Committee,9
and were able to obtain sign-off to produce 2 of the 11 spreadsheets. The Debtors have continued
to cooperate with J&J by providing additional information and answering questions related to the
spreadsheets produced, and have encouraged J&J to speak directly with counsel for the Tort
Claimants’ Committee to address remaining concerns.



9
     The Debtors have not “handed the TCC carte blanche to run these cases for its own benefit” as J&J contends in
     its letter—instead, with respect to the 11 spreadsheets at issue, the Debtors suggested that J&J raise the issue with
     counsel for the Tort Claimants’ Committee because they represent those to whom the Debtors owe a
     confidentiality obligation with respect to the information contained in these spreadsheets.

                                                            4
RLF1 24243581v.1
                   Case 19-10289-LSS      Doc 2444     Filed 10/30/20      Page 5 of 8
October 30, 2020
Page 5




       Absent court order or consent, the Debtors are not in a position to produce the remaining
spreadsheets containing confidential settlement and claims data to J&J.

          B.        The Debtors have provided sufficient information to permit J&J to assess the
                    Debtors’ assertion of privilege.

         J&J’s suggestion in its letter that the Debtors are using the mediation privilege (or any other
recognized protection) as a mechanism to hide information is completely unfounded. During meet
and confer discussions with J&J, the Debtors provided detail surrounding their assertions of
privilege and other applicable protections, and agreed to compile a categorical privilege log to
enable J&J to assess those assertions. In an effort to provide J&J with the level of information
they were seeking, the Debtors asked J&J to provide samples of categorical logs that they found
satisfactory or had used in other matters. The Debtors endeavored to create a privilege log that
provided a similar level of information as the samples provided by J&J, but flagged for J&J that
the Debtors would not be in a position to provide a specific number of documents withheld under
each category because doing so would require the Debtors to collect and review documents that
they are withholding as a category merely for the purpose of logging them. Such an exercise would
be inefficient and costly, and would not provide J&J with any additional relevant information. The
categorical privilege log provided by the Debtors (which is attached to J&J’s letter) adequately
fulfills the Debtors’ obligation under Federal Rule of Civil Procedure 26(b)(5), which requires that
the Debtors “describe the nature of the documents . . . not produced or disclosed—and do so in a
manner that, without revealing information itself privileged or protected, will enable other parties
to assess the claim.” See also Auto. Club of New York, Inc. v. Port Auth. of New York & New
Jersey, 297 F.R.D. 55, 59 (S.D.N.Y. 2013) (“Accordingly, a categorical privilege log is adequate
if it provides information about the nature of the withheld documents sufficient to enable the
receiving party to make an intelligent determination about the validity of the assertion of the
privilege.”); Orbit One Commc’ns, Inc. v. Numerex Corp., 255 F.R.D. 98, 109 (S.D.N.Y. 2008).

         Specifically, J&J contends that the Debtors’ categorical privilege log “falls short” because
Category 6 set forth therein, which describes documents that are covered by the mediation
privilege, purportedly does not contain sufficient detail about the topic of the mediation. As the
Debtors explained to J&J in advance of J&J’s submission of its letter, the relevant mediation
involved the Plan Proponents, Rio Tinto and Zurich, and was for the purpose of determining
whether and on what terms Rio Tinto and Zurich could participate in the Debtors’ plan of
reorganization. J&J has not articulated what, if any, additional detail J&J needs to assess whether
information related to such mediation efforts are indeed protected from discovery. J&J also takes
issue with the fact that the Debtors have withheld communications related to that mediation
beginning in June 2019 when a mediation order was not entered by the Court until December 2019.
However, J&J cites no authority requiring that a mediation order be in place in order for a party to
claim mediation privilege over communications regarding that mediation. Here, although the
mediation order was not entered until December 2019, the parties began mediation-related
discussions in June 2019. While there are only a handful of responsive communications from this
earlier time period, those communications were made in connection with and/or for the purposes
of the mediation between and among the parties, and therefore, are covered by the mediation
privilege. See Del. Bankr. L.R. 9019-5(d)(i) (“The mediator and the participants in mediation are


                                                   5
RLF1 24243581v.1
                   Case 19-10289-LSS      Doc 2444       Filed 10/30/20      Page 6 of 8
October 30, 2020
Page 6




prohibited from divulging, outside of the mediation, any oral or written information disclosed by
the parties or by witnesses in the course of the mediation. . . . [N]o person shall seek discovery
from any participant in the mediation with respect to any information disclosed during
mediation.”); Court’s December 26, 2019 Order Appointing Mediator [D.I. 1370], p.3
(“[D]iscussions among the Mediation Parties, including discussions with or in the presence of the
Mediator before or after the entry of this Order, . . . and [ ] correspondence, draft resolutions,
offers, and counteroffers produced for, or as a result of, or during the Mediation . . . shall be strictly
confidential . . . and no person or Mediation Party, including counsel for any Mediation Party, or
any other party, shall in any way disclose to any person or entity that is not a Mediation Party or
to any court . . . any such discussion, mediation statement, other document or information,
correspondence, resolution, offer, or counteroffer that may be made or provided in connection with
the Mediation unless otherwise available and not subject to a separate confidentiality agreement
that would prevent its disclosure or as authorized by this Court.”) (emphasis added).

          C.        J&J’s request for admittedly duplicative discovery is inappropriate.

        In its letter, J&J complains that the objection by the Tort Claimants’ Committee and the
FCR that they should not have to produce documents that have already been produced by the
Debtors or Imerys S.A. “goes too far.” But it is J&J’s position that is both inconsistent and
indefensible. While J&J claims that it is not seeking to obtain duplicative documents, in the same
breath it also attempts to justify its requests to other Plan Proponents by claiming it has no way of
knowing whether the documents the Tort Claimants’ Committee and the FCR have are duplicative
of documents already produced. Simply put, J&J should not be permitted to seek duplicative
discovery, particularly where, as here, the estate would bear the full cost of having the same
categories of documents subject to discovery from the Debtors, the Tort Claimants’ Committee
and the FCR. Permitting J&J to obtain discovery from the Tort Claimants’ Committee and the
FCR that it has already sought and obtained from the Debtors would be unduly burdensome,
oppressive and harassing. Accordingly, to maximize efficiency and lessen the financial burden on
the estate, the Debtors request that any discovery sought from the Tort Claimants’ Committee or
the FCR be limited to categories of documents J&J has not or cannot obtain from the Debtors.

          D.        J&J’s subpoena to KCIC is improper and premature.

        Just one day prior to submitting its letter with the Court, J&J served subpoenas on
consultants engaged through counsel by each of the Plan Proponents, including KCIC, LLC
(“KCIC”). Although the KCIC subpoena is not addressed in J&J’s letter, because the issues
overlap with those raised by J&J and in an effort to resolve discovery issues in a timely and
efficient manner, the Debtors raise the issue for the Court’s consideration. As a preliminary matter,
the subpoena that J&J served on KCIC is improper because it expressly seeks discovery into
information protected from disclosure. By way of background, KCIC was engaged by the Debtors’
counsel, Neal, Gerber & Eisenberg LLP, in July 2018 to provide consulting services to the Debtors
at the direction of counsel. See Exhibit C to Debtors’ Application for Order Authorizing the
Employment and Retention of Neal, Gerber & Eisenberg LLP as Special Insurance Coverage and
Indemnification Counsel Nunc Pro Tunc to the Petition Date [D.I. 98-4]. Upon filing of the
Chapter 11 Cases, the Debtors sought and obtained permission to retain KCIC as an insurance and
valuation consultant. [See D.I. 98, 259.] Any work product generated by KCIC in consultation

                                                    6
RLF1 24243581v.1
                   Case 19-10289-LSS    Doc 2444     Filed 10/30/20     Page 7 of 8
October 30, 2020
Page 7




with or at the direction of counsel is protected by the work product privilege and any
communications between KCIC and counsel are covered by attorney-client privilege. See, e.g., In
re Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007), as amended (Oct. 12, 2007)
(“The attorney-client privilege . . . applies to any communication that satisfies the following
elements: it must be ‘(1) a communication (2) made between privileged persons (3) in confidence
(4) for the purpose of obtaining or providing legal assistance for the client.’ ‘Privileged persons’
include the client, the attorney(s), and any of their agents that help facilitate attorney-client
communications or the legal representation.”) (citation omitted); see also Magten Asset Mgmt.
Corp. v. Nw. Corp., No. CV 04-1494-JJF, 2007 WL 9811153, at *3 (D. Del. June 14, 2007), report
and recommendation adopted sub nom. IN RE: NORTHWESTERN CORPORATION, Debtor.
MAGTEN ASSET MANAGEMENT CORP. & LAW DEBENTURE TRUST COMPANY OF NEW
YORK, Plaintiffs, v. NORTHWESTERN CORPORATION, Defendant. MAGTEN ASSET
MANAGEMENT CORP., Plaintiff, No. BR 03-12872, 2007 WL 9811128 (D. Del. July 10, 2007)
(noting that the “key to deciding if a consultant should be protected [under the attorney-client
privilege] is if the consultant acts for the corporation and possesses the information needed by
attorneys in rendering legal advice”).

       Here, the subpoena issued to KCIC contains broad requests that inappropriately seek the
production of privileged documents and communications, including requests for all work product
generated by KCIC, all documents received by KCIC, and all communications between KCIC and
the Debtors relating to KCIC’s services. See, e.g., In re Anderson News, LLC, 615 B.R. 45, 50
(Bankr. D. Del. 2020) (“When considering Bankruptcy Rule 7037 motions, the Court must first
determine whether the item sought to be compelled is ‘discoverable.’ Bankruptcy Rule 7026(b)(1),
provides that discovery may be had of ‘any nonprivileged matter that is relevant to any party’s
claim or defense and proportional to the needs of the case.’”); United States ex rel. Hunt v. Merck-
Medco Managed Care, LLC, No. 00-CV-737, 2005 WL 8176426, at *5 (E.D. Pa. Nov. 16, 2005)
(denying portion of motion to compel because, “even assuming the documents [requested] are
relevant, they are privileged”). Such discovery is not permitted.

        To the extent J&J contends the subpoena is appropriate as KCIC may be designated as a
testifying expert or its work may be relied upon by the Debtors in connection with confirmation,
J&J’s requests are premature. If and when KCIC is designated as a testifying expert in these
Chapter 11 Cases, there will be a time for appropriate expert discovery within the scope of
applicable rules. See, e.g., Federal Rule of Civil Procedure 26(b)(4); see also In re Cendant Corp.
Sec. Litig., 343 F.3d 658, 665 n.7 (3d Cir. 2003) (“Rule 2[6](b)(4)(B) precludes discovery against
an expert informally consulted in preparation for trial.”). J&J cannot get around such limits on
appropriate expert discovery by prematurely propounding such requests directly on KCIC.


                                         *       *       *




                                                 7
RLF1 24243581v.1
                   Case 19-10289-LSS   Doc 2444   Filed 10/30/20     Page 8 of 8
October 30, 2020
Page 8




      The Debtors look forward to further addressing these issues with the Court at its
convenience.



                                           Respectfully submitted,

                                           /s/ Amy C. Quartarolo

                                           Amy C. Quartarolo
                                           of LATHAM & WATKINS LLP

cc: Marcos A. Ramos, Esq.




                                              8
RLF1 24243581v.1
